Citation Nr: 0911857	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  He died in August 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO in Cheyenne, Wyoming currently 
holds jurisdiction over the claim.

In April 2008, the appellant appeared and testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
The hearing transcript is associated with the claims folder.

The appellant claims entitlement to accrued benefits based 
upon a claim of service connection for post-traumatic stress 
disorder.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant was born in October 1951.

2.  The appellant and the Veteran were married in January 
1971.

3.  The appellant's marriage to the Veteran was terminated by 
his death in August 1995.

4.  The appellant remarried to M.D.J. in August 1999, and 
remains married.


CONCLUSION OF LAW

The appellant is not eligible for Dependency and Indemnity 
Compensation (DIC) benefits as the remarried widow of a 
Veteran as a matter of law.  38 U.S.C.A. §§ 101(14), 103, 
1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish entitlement to DIC benefits 
as the surviving spouse of the Veteran.  The RO has 
determined that the appellant does not have standing to claim 
such benefits due to her remarriage after the Veteran's 
death.  As will be addressed below, the Board finds that the 
appellant is not eligible for DIC benefits.

The relevant facts in this case are not in dispute.  The 
appellant was born in October 1951.  She married the Veteran 
in January 1971.  This marriage was terminated by the 
Veteran's death in August 1995.

The appellant remarried to M.D.J. in August 1999, and remains 
married.  She argues entitlement to DIC benefits regardless 
of her marital status, or the age she remarried.  She also 
notes that she is separated from her current husband.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 
38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried.  See 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage 
bar include a voiding or annulment of remarriage.  See 
38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been 
amended to reflect this statutory change stating that the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

The appellant was less than 57 years old at the time of her 
remarriage to her current spouse.  As a matter of law, she is 
precluded from receiving DIC benefits as the surviving spouse 
of a Veteran.  The Board has no authority to award a benefit 
to a claimant that has no basis under statutory law.  See 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The United States Congress 
provided an exception to the remarriage bar of a surviving 
spouse if remarriage occurred after age 57, but did not 
provide this exception to a surviving spouse who remarried 
prior to age 57.  The Board can only determine whether the 
appellant meets all of the requirements of the benefit being 
sought and, if she is not entitled to the benefit as 
specified by the statutes enacted by Congress and VA's 
implementing regulations, the benefit cannot be awarded 
regardless of the circumstances.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

The Board has no option but to decide this case in accordance 
with the applicable law.  The appellant's claim for 
recognition of the surviving spouse of the Veteran for the 
purposes of seeking DIC benefits must be denied as a matter 
of law.

The Board notes that VA has certain notice and assistance 
requirements pursuant to the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As the appellant concedes she remarried prior to the 
age of 57 she is precluded from seeking DIC benefits as a 
matter of law.  A VCAA notice, therefore, is not required.  
Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA was not 
applicable where the outcome was controlled by the law, and 
the facts were not in dispute).




ORDER

The appellant's claim for recognition as the surviving spouse 
of the Veteran is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


